OFFICE   OF THE AlTORNEY        GENERAL     OF TEXAS
                               AUSTIN




Honorablr Tom A, Craven
County Auditor
-&y-QQuw
    ,
Dear slrr




             TOWnqw3t r0r 0
fully   ooneihred bythis de
qunt    a8 r0110wr:

        atantiallr as   r
        oleoted and


                                            and the salary    mt
                                           r hle  sertlaes    as

                                        r preolnot orriioero in
                                        emall diatriota,     to sop-
                             ofal inooars with earnings de-
                             ormental     aotirltler,     and we
                             int in regard to adbitional
                            t 0r th0re preelaot orrfoerr (10
                             thesreslrer   ataileble     8t alI
                            r orrioii     duties might oome up.
              91 &all thanr fou to adrim I&Owhat, in your
        opinion,   fr ttm rerponsibflit~ c& a 00aaty auditor
        in oonneotion with the approval or a olain ior the
        peynmt or salary or a oonstable who abeanbs big-
        aelf rrom his preoinot in the employ of a Railroad
        a8 outliaed   abovb.
Honorable Toa A. Cratea,             Page 2


               Tha aonstabla In qurstloa has applied to tbs
     oamds~ionerr’ aoart for udhorlty to name a deputy.
     U&or ordinary WmditioM 00 deputy oonstablo in
     this praolnot is requimd me the reason fer the
     request is obvious rroa the oI?aunstanorr         outllllbd
     above.       In hi8 applloatlon   to the oommlssl0aers*
     court      he nda no mntlon or the malazy to br pai4
     th e4 o tya ud      it islssumb that It WORM bo him
     lntoat!on      to pay the 40 ty out or his oompmlsatlon.
     The o~mmfsal~~rs~        oour r has not yet aetod  on this
     lQQlIaatlon.
            *Am a guide   to Y, in th elvent   a olak ls
     flied for a salary Of ths aoastable while thr oonr
     stable 1s oporati       as explalnod aboro and    riorms
     hls dutlrs a8 oom?a ble through l do p o ty OS"d b r
     the ooaetablo,     I &all  tkmk you to advise m whothor
     or not the oemmf#aioner8* oowt would hate tho au-
     thority ta make an a%=raz@emnt dth a oonstable
     uorhla6 un4rr a 88lary paid by thr oouaty and his
     dutles delegated     to a deputy paid bt the oonstable
     hired to do the work ap the oonstable while %he oon-
     stab&    18 out o? the praolnet engagrd in other om-
     ploymsnt .”
              sootion      17   0r mAal       39320,   Vernon*8   Atmotat0d
Texas Olril      Ststates,      prorfdOat

            *(a) The term ‘Preolnot orrloors* a8 used
     In this Aot means jUstIOe8 Or the peaoe and eon-
     stables.
            ‘In all oounties in this Stat. suoh praolnot
     orrloers   shall OontInw to be aomgensatsd ror
     their senloes    on a r00 baslr until the OommIs-
     sionerr* Court r&l1 have 6otermIned oth~rrlso
     in aooordanoe rdth tha provIsIon     0r SeatIon 2 or
     this Act.
           “Ia oountlerr whonin tb Comaisololurs*   Court
     shall hatr dotoalnad    that prsolnot orrlosrs shall
     be oompensatsd on an annual lalary barrIs, but rhoroln
     they hate doterminod that county orrioerr #hall not
     br so oompensated, the OfrIOers’ Salary Rind or ~a16
Honorable   Tom Aa Craven,   -0    3


     oounty ahall 80 oapoaed       au3 mudo up   or rem, oaa-
     missiona and other oompensatlon oolleoted   by the
     preoinot orr5.oars 0r ruoh 00untl sod aOp08ikd in
     said fund, and luoh funds as ray be transrrrred    ta
     cmld fund by the ConulIssloners~ Oourt oi tho oountr.
            .,(a) fn ooPntles  where it shall hare beon
     dotormined that preolnot otfloors     shall be oonpamat-
     ed on an annual sal.ary basis it shall br tbodutE
     or the c0ti~d0~rd        cf00rt or 8aah 00~
     the l alary allowed to suoh orrio~rs.      ho T o? seld
     offloors ahall bo paid in wnoy finennual salary in
     tW.lte (1.2) equal lnstnllmuts of not leer thaa the
                        lei oomponsat%on la r n8dbf him 5.n
     to ta lnun ea r no d
     his offioIa1   8apaoity for the flsoal   ymar 1935 Md
     not aore t&n the aaxlmm tbn0tuht nu0~04        u0h 0rri-
     oar under law8 rtistlng    Au&u& 2b, 1935.
            “In oountl.8   fn uhloh praolnot offloora an
     paid a salary    ao oompensatlon for their     servloos,
     auoh OftIoer@ deolrind to appoint one or wra deppa-
     ties or assIstants     shall make applloatlon     to the
     Comnlss~oners~ Court for authority to appoint suoh
     deputy o,r deputies,     In the fnanaer and iors pro-
     soribed ror applIoetlons       r0r 4 utf oounty orif-
     oem by Artlole      3902, Revised 0“pvll Statutes 1925,
     as awndad within thr prorfsIoos        oi this Aot)    the
     Oommlssloners~ Court      ehell not author120 the rppofnt-
     nent or any deput oonstablo at a salary eroeedlq
     FIrteen Hundred ( Ii1500.00) Dollara per year*         The
     salarler   or deputies    authorized to be a pointed un-
     der the provIsions     of this Seotlon shal P be pai       out
     or the Orrloers~ Salary Fund.
           *In ts0unties    wherein the oounty orrioere   name4
     In this Aot are oompensated on thr besle or an an-
     nual salary,    the State ot Texas shall not be ohargut
     with and shall not pay any to0 or ao8unIaelon to any
     preolnot oirlobr      ror any rsrrloss  by him perrormed,
     but said orrher       ahall be paid by the Oounty out of
     the orrioers’     sn3.a    ?une suoh rr08 and aosn8fsslons
     a8 WOUM    otherwlao 3 (I paid him by the Stat0 for auoh
     servIoe8.a
Roaenbla Tea A. Oravon, -0             41


         Artlob 3902, Vornon.8Annotated                 Teoar Civil   Stat-
doa, provldosla part as follas:
           Whoawot     any ef8triot,  oouaty or proolnot
     0rrioOr 0hnn require tat080n:008 or ebpati08,
     asels&nts     or alorks in the porfoz7smo* 0r his
     eat108 h0 8haU 8pply to wm County Qomlsslonors~
     Wart of his ooanty ior authority to 8ppolnt 8uoh
     40puti88 ls8isto nts     or olorks, rtatlw by ffOrn
     l
     pplloatfon   the number maded, t& posltlon   to
     br flllad     ard
                    the moan8 to be paid.   Said appli-
     rationshaU bo aooorpanled by l r ta to wn% showing
     the probable rooolpta from ior8, aomIsaions   and
     oompansatlon to be oolle~t~d by mid orfloe 4pYiw
     tha rlsoalyear and the probable dlsbur8emnt8
     whloh shall Inoludo all ralarlo8 and lxpansss or
     aeid orrloq   and ~14 sourt shall stake its order
     lutho~slag   thr appointmsat 0r sooh 40ppati08,ar-
     8f8tant8me 050m1~le rizth0                   oaap0110a011 to b0
     paid thssi rlthln   tha 1lmItatlons    herein prrsorlb8d
     and dotersUe ths niusbsr to be apppoloted as in the
     dlsoretlon   of said oourt nny be propert        provId6d
     that In no o&m shall the Cosmlsslomrs~             Court or
     any member thereor attempt to Influ~oo           the  appolnt-
     mant or any parson as depaty, assletant          or olerk
     in MY orrlor. Upon the entry of suoh ardor the
     offloors   applyling ror sooh asel.sttmts,     dsputlos or
     alerts shall be authorltod      to appoint them; provided
     that said aompansatlon shall not erased the maxlmum
     amount heroinafter    set oub. The oompensatlsn whIoh
     may be allowed to tha daputles,       a#sIstantS     or olerks
     above ntuwd for their earvIoss shsll be a reasonable
     one, not to Oxoemlthe rommlng aaounts~
               ”
           l*...
           You am respaotfally adtlerd t&t under thm iaotr
stated by you It Is tha opinion of thI8 dspartmmtr
           1.     The oonrteblr   is   ontitled       to raoslra his salary
and you should approve    Herr salary       rmrantr      as long a8 ha holds
hi8 0rrf0h
           2. Under ArtIolo 3902 V. A. 0, S., It tha oonstable
deslnr   a deputy he Is required &i rile with ths oommf8s1on8rs~
         Toa A. fJraron,
Lloaorablo             Pa&o 5


oofprtna applicationfor lathmlty to appoint a8 outlinedby
the Artlolo4 m OOiUfS8fOoIuF8’ MUFt  4,    if it do&or,
( I mth
     t 0luthoF:ty          urd ti#OOOt bh8 O&h-   Or th0 dOUe
dthla    tha   st~8utory    limit, k bo paid oat of the Otf POON
s8l4ry   mfbe 0r tho oouatyi